Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND SUCH LAWS. NEITHER THE SECURITIES AND EXCHANGE
COMMISSION NOR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY HAS PASSED ON OR
ENDORSED THE MERITS OF THIS NOTE.

 

PROMISSORY NOTE

 

$200,000.00

 

The Woodlands, Texas

 

 

August 29, 2005

 

FOR VALUE RECEIVED, POWER 3 MEDICAL PRODUCTS, INC., a New York corporation (the
“Maker”), promises to pay to the order of Cordillera Fund L.P., a limited
partnership (the “Payee”), pursuant to the terms and conditions contained in
this promissory note (this “Note”) the principal sum of Two Hundred Thousand
Dollars ($200,000.00), together with interest on the unpaid principal balance
from the date hereof until paid in full, if applicable, at the rate and on the
terms provided herein.

 

1.                                       Term and Payment.  Principal and
interest of this Note shall be payable as follows:

 

(i)                                     The entire unpaid principal balance of
this Note shall be payable, in cash, within one Business Day (as hereinafter
defined) of the closing of the Maker’s issuance and sale of $1,600,000 aggregate
principal amount of debentures pursuant to the Securities Purchase Agreement
dated October 28, 2004, as amended, which closing is to occur within five
trading days of the effectiveness of the Maker’s registration statement on
Form SB-2 currently pending with the U.S. Securities and Exchange Commission
(the “Registration Statement Funding”); provided, however, that if  the
Registration Statement Funding does not occur on or before October 31, 2005, the
entire unpaid principal balance of this Note shall be due and payable in full on
such date.  The payment date of the principal is referred to as the “Payment
Date.”

 

(ii)                                  Interest, computed on the unpaid principal
balance of this Note, shall be due and payable at Payee’s option, as follows:

 

(A)                              the accrued and unpaid interest calculated in
accordance with Section 2 below shall be paid, in cash, concurrently upon the
Payment Date; or

 

--------------------------------------------------------------------------------


 

(B)                                the accrued and unpaid interest payable on
this Note shall be considered paid, in full, upon Maker’s issuance and delivery
of restricted shares of Maker’s common stock at $0.00 cost basis per share to
Payee.  Such issuance and delivery to occur on 95th  or following 2 days the
effectiveness of the registration statement[, subject to the provisions of the
Securities Purchase Agreement].

 

If the Payment of interest or principal is due on a day that is not a Business
Day (as hereinafter defined), such payment shall be made on the first Business
Day following such payment date.  For purposes of this Note, “Business Day”
means any day other than Saturday, Sunday or any other day on which national
banking associations in the State of New York generally are closed for
commercial banking business.

 

2.                                       Interest Rate. During the period ending
on the Payment Date (the “Payment Period”), the unpaid principal balance of this
Note shall bear simple interest at a per annum rate equal to ten percent (10%)
for such period determined in accordance with this Section 2. Notwithstanding
the foregoing, upon an Event of Default (as hereinafter defined) with respect to
the Payment and until such Event of Default shall have been cured, such Payment
shall bear interest at a rate of twelve percent (12%) per annum.  Interest shall
be payable as provided in Section 1 above.

 

3.                                       Event of Default. It is expressly
provided that upon failure in the punctual payment of the principal or interest
due hereunder, as the same shall become due and payable, and the passage of
thirty (30) days following when such payment was due and payable, during which
period the Maker may make such payment(s) as are due and payable and prevent a
default of this Note, an “Event of Default” will have occurred. Upon an Event of
Default and until such Event of Default shall have been cured, the holder of
this Note may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of this Note, and accrued but unpaid interest
payable on this Note in cash at the rate provided in Section 2 hereof, at once
due and payable, (ii) declare the outstanding principal balance of this Note,
and accrued but unpaid interest payable on this Note in Maker’s unrestricted
common stock at $0.00 cost basis per share to Payee at once due and payable at a
rate calculated as follows: 166,000 X 5%  = Number of Late Penalty Shares to be
issued to Payee per 30 calendar day period past the Event of Default, where the
minimum pro-rata period is determined by the closest calendar 15 day anniversary
past the Event of Default date, either future or past.  Penalty Shares will
accrue to Payee until the date that principal, interest and Penalty Shares are
delivered to Payee in full.  (iii) pursue any and all rights, remedies and
recourses available to the holder hereof, including but not limited to any such
rights, remedies or recourses at law or in equity, or (iii) pursue any
combination of the foregoing; and in the event default is made in the prompt
payment of this Note when due or declared due, and the same is placed in the
hands of an attorney for collection, or suit is brought on the same, or the same
is collected through probate, bankruptcy or other judicial proceedings, then the
Maker agrees and promises to pay all costs of collection, including reasonable
attorney’s fees.

 

2

--------------------------------------------------------------------------------


 

4.                                       Right of Prepayment.  The Maker shall
have the right to prepay all or any part of the unpaid principal or interest
hereon at any time without premium or penalty.  Any and all prepayments with
respect to this Note shall be applied first to payment of accrued interest as of
the date of such prepayment and the balance, if any, shall be applied in
reduction of the unpaid principal.

 

5.                                       No Right of Setoff.   THE PAYEE
ACKNOWLEDGES AND AGREES THAT THE MAKER HAS NO RIGHTS OF SETOFF AGAINST THE
PAYMENT AND THEREFORE SHALL NOT WITHHOLD OR REDUCE THE PAYMENT ON THIS NOTE BY
ANY AMOUNTS DUE FROM THE PAYEE TO THE MAKER.

 

6.                                       No Usury Intended; Usury Savings
Clause.   In no event shall interest contracted for, charged or received
hereunder, plus any other charges in connection herewith which constitute
interest, exceed the maximum interest permitted by applicable law. The amounts
of such interest or other charges previously paid to the holder of the Note in
excess of the amounts permitted by applicable law shall be applied by the holder
of the Note to reduce the principal of the indebtedness evidenced by the Note,
or, at the option of the holder of the Note, be refunded. To the extent
permitted by applicable law, determination of the legal maximum amount of
interest shall at all times be made by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the loan
and indebtedness, all interest at any time contracted for, charged or received
from the Maker hereof in connection with the loan and indebtedness evidenced
hereby, so that the actual rate of interest on account of such indebtedness is
uniform throughout the term hereof.

 

7.                                       Transferability.  The Payee may not
transfer, sell, assign, pledge, hypothecate, bequeath, gift, create a lien on,
place in trust, assign or in any other way encumber or dispose of, directly or
indirectly and whether or not by operation of law or for value, this Note or the
obligations represented hereby (collectively, “transfer”) or any beneficial
interest in this Note or any of the obligations represented hereby without the
Maker’s prior written consent, which shall not be unreasonably withheld provided
that the transferee of this Note or any portion hereof (i) executes and delivers
to the Maker an appropriate document, satisfactory to the Maker, in which such
permitted transferee agrees that it shall be bound by the same transfer
restrictions set forth herein with respect to all or any portion of this Note
received by such permitted transferee and (ii) delivers to the Maker an opinion
of counsel or other evidence satisfactory to the Maker to the effect that the
proposed transfer may be made without registration under the Securities Act of
1933 or the securities laws of any state.

 

8.                                       Waivers.  The Maker hereby waives
presentment, protest, demand for payment, notice of dishonor and all other
notices of any kind.  No waiver of any default shall operate as a waiver of any
other default or of the same default on any future occasion, and no action to
enforce payment hereunder nor any indulgences or other arrangements granted to
the Maker, including any extension of time for payment due thereon, shall
release, waive or otherwise affect any right of the owner or holder hereof.

 

9.                                       Severability.  The provisions of this
Note are severable and, in the event that any court of competent jurisdiction
shall determine that any one or more of the provisions or part of the provisions
contained in this Note shall, for any reason, be held to be invalid, illegal or

 

3

--------------------------------------------------------------------------------


 

unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this agreement
and this Note shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of such provision, would be valid, legal and
enforceable to the maximum extent possible.

 

10.                                 Entire Agreement; Amendment. This Note, the
$251,000 Promissory Note between the Maker and the Payee dated April 5, 2005 and
any documents referenced in Section 1. (i) of this Note contain the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein or in the other transaction
documents, neither the Maker nor Payee make any representation, warranty,
covenant or undertaking with respect to such matters.  Terms and conditions set
forth herein supersede all prior understandings and in cases of conflict or
disagreement among agreements or in all instances where this Note provides
specific values, formulas, details or remedies not provided in the April 5, 2005
$251,000 Promissory Note, terms and conditions herein shall apply to the prior
and separate Note and prevail and specifically:

 

(i)                                     The date August 15th as used in
Section 1. (i) in the April 5, 2005 Note is replaced by the November 15th date
as used herein.

 

(ii)                                  Section 1. (ii) B in the April 5, 2005
Note is replaced by the following language:  the accrued and unpaid interest
payable on this Note shall be considered paid, in full, upon Maker’s common
stock at $0.00 cost basis per share to Payee.  Such issuance and delivery is to
occur on the 95th or following 2 days after the effectiveness of the
registration statement [, subject to the provisions of the Securities Purchase
Agreement].

 

(iii)                               The number 166,00 in Section 3 of this
document is replaced with 209,166 in the same intended use in provisions added
herein to Section 3 of the April 5, 2005 Note.

 

No provisions of this Note may be waived or amended other than by a written
instrument signed by the Maker and Payee.

 

11.                                 Governing Law.  This Note will be governed
by the laws of the State of Texas without giving effect to any choice or
conflict of law principles of any jurisdiction.

 

[The rest of this page is intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.

 

 

POWER 3 MEDICAL PRODUCTS, INC.

 

 

 

 

 

 

 

By:

/s/: Steven B. Rash

 

Name:

Steven B. Rash

 

Title:

Chairman/CEO

 

 

 

 

 

 

 

CORDILLERA FUND L.P.

 

 

 

 

 

 

 

By:

/s/: Stephen J. Carter

 

Name:

Stephen J. Carter

 

Title:

Co-CEO of Andrew Carter Capital

 

 

The GP of ACCF Gen Par, L.P.

 

 

The GP of the Cordillera Fund L.P.

 

 

 

 

5

--------------------------------------------------------------------------------